DETAILED ACTION
Application 16/624319, “METHOD FOR MANUFACTURING POSITIVE ELECTRODE ACTIVE MATERIAL, AND SECONDARY BATTERY”, is the national stage entry of a PCT application filed on 6/14/18, and claims priority from a foreign application filed on 6/27/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/15/22.  

Response to Arguments
Applicant’s arguments filed on 9/15/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The claim objection due to transcription errors is withdrawn in view of applicant’s successful correction of the transcription errors.

MPEP 2144.04 IVC is not applicable to the combination of Fujiki and Kumar at least because in order to reorder steps, the prior art must first teach the specific steps of the claimed process.  In response, the prior art is found to fairly teach a step of adding LiCl to a positive electrode active material forming mixture and a step of adding MgF2 to a positive electrode active material forming mixture.  Thus, the skilled artisan is left to determine a desirable or suitable sequence for the two steps if used together in a single method.  Accordingly, MPEP 2144.04 IVC is applicable.  

Applicant specifically argues that the cited art does not teach a step of ‘forming a first mixture by mixing lithium fluoride and magnesium fluoride’; therefore, a “selection of any order” argument by the Office is not apropos, noting that neither reference describes mixing LiF and MgF2.  In response to the argument that the cited art does not teach a step of ‘forming a first mixture by mixing lithium fluoride and magnesium fluoride’ [which is followed in the claimed method by forming a second mixture by forming a second mixture by mixing a composite oxide to the first mixture], the cited art teaches steps of i) adding LiF to a forming mixture for the benefit of providing lithium and/or fluorine (in view of Kumar), ii) adding MgF2 to a forming mixture for the benefit of providing magnesium and/or fluoride (in view of Fujiki), and iii) adding LiCoO2 to a forming mixture in order to provide a main material of the mixture (in view of Fujiki).  Fujiki further expressly teaches, “First, powder of a formation material (raw material) of each of the central portion and the covering portion is prepared. After that, the raw material powder is weighed and mixed. Subsequently, the raw material powder is pulverized and mixed”, with “each of the” reasonably suggesting that two distinct formation materials are created.  In this case, the LiF may be added to the MgF2 formation material since both compounds act as an additive to modify the LiCoO2 primary material.  Alternatively, even ignoring above suggestion of more than one formation material, three addition steps i), ii) and iii) are disclosed.  Since the raw material would be mixed in some type of container, it is obvious to add the materials sequentially to the container.  The first two constituents in the container form a first mixture, in the broadest reasonable sense of the word “mixture”, and the third constituent to be added provides the second and final mixture.  The ‘forming a first mixture step’ is therefore implicitly taught, or at least quite obvious given the required combination of three constituents.  Claim 1 as worded does not define the “mixing” action; therefore, simlply placing the LiF and MgF2 into a bowl as a first step, which is certainly within the scope of the Fujiki-Kumar combined embodiment, would be readable on “forming a first mixture by mixing lithium fluoride and magnesium fluoride’.
Additionally, it is noted that applicant’s argument against the “selection of any order” rationale applied by the Office rebuts a rationale based generally on “selection of any order of performing process steps”, rather than the “selection of any order of mixing ingredients” rationale which is found to be most relevant by the Office.  In thise case, the various constituents are ultimately mixed into a second mixture before the heating step defined in the third clause of the body of claim 35.  Since all of the constituents are ultimately added to the mixture before the firing step, there is a presumption that the sequence should not matter.  No evidence of record indicates that the sequence is determinative of the properties produced by the method, as claimed.  

Paragraphs [0076-0079] of Kumar discuss the addition of LiF separately from the addition of other additives including MgF2; therefore, the skilled artisan would not mix LiF and MgF2 as a first mixture to be subsequently combined with LiCoO2.  Applicant’s argument, as understood by the Office in view of the underlined portions of Kumar on pages 10 and 11 of the 9/15/22 remarks, appears to be that Kumar teaches less volatile sources such as MgF2 should be added to the pre-oxidized metal composition, whereas LiF should be added to the post-oxidized metal composition, meaning that the two constituents should not be combined into a first mixture so as to be added in the same step. In response, firstly, the teaching of Kumar paragraph [0077] is that the less volatile sources such as MgF2 “can be” mixed with the precipitated mixed metal compositions prior to heat treatments to form metal oxide.  This is not a method-restricting teaching, but instead is an optional teaching of a possible sequence of adding constituents.  Kumar does not teach any negative consequence of adding the more volatile MgF2 at the same time as LiF or adding the MgF2 after an oxidation step has been performed (e.g. an oxidation to create LiCoO2 from precursor metal materials as in Kumar paragraph [0074]); therefore, the teaching of Kumar considered in isolation is not sufficient to deter the skilled artisan from combining LiF and MgF2 into a first mixture to be subsequently added to LiCoO2 before a subsequent heating step.  Secondly, Fujiki paragraph [0076] teaches adding the material of the covering portion to the material of the central portion and subsequently firing.  Table 1 Example 5 suggests these materials to be MgF2 and LiCoO2 in at least that embodiment.  Thus, based on consideration of both references, the skilled artisan could choose to add the MgF2 either before formation of the precursor composite oxide (as in Kumar paragraph [0077]), or alternatively after formation of the precursor composite oxide (as in Fujiki), which is the same timing as Kumar suggests as possible for the LiF at paragraph [0078]).  
Moreover, even if the Fujiki and Kumar references were found to contradict, as described in MPEP 2143.01 II, “[w]here the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another.”  Moreover, as described in MPEP 2143.01 I, it has been held that when the prior art discloses multiple alternatives, the motivation to combine references “need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives”.  In this case, the power of Kumar to contradict Fujiki as to the sequence of adding MgF2 is minimized by the “can be” language which indicates the paragraph [0076] teaching as mere suggestion.  

As to new claims 48-56, it is noted that there is no evidence of record tending to demonstrate that the method of the prior art would not produce the claimed properties.  The Office lacks the facility to determine if the prior art method would provide the claimed properties; however, due to the similarities of the methods used as noted in the art rejections, the Office presumes that the same or similar properties are provided to the claimed product.  Arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c) II).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534) and Kumar (US 2010/0086854). 
Regarding claims 30, 32, 34, Fujiki teaches a method for manufacturing a positive electrode active material for a lithium-ion battery (abstract, paragraph [0010]), the method comprising steps of:
providing a ‘mixed source’ which includes a fluorine source and a magnesium source (“MgF2” at Table 1 Example 5 functions as a fluorine source and a magnesium source), 
providing a composite oxide containing lithium, a transition metal, and oxygen (“LiCoO2” at Table 1 Example 5 is a composite oxide containing lithium, a transition metal, and oxygen),
forming a second mixture by mixing the composite oxide with the ‘mixed source’ (“the raw material powder is mixed and weighed”, paragraph [0076]), and
heating the second mixture at 900 °C for 2 hours (Table 1 Example 5 teaches heat treatment of 900 °C for 2 hrs),
wherein in the composite oxide, concentrations of elements other than the lithium, the transition metal, and the oxygen are less than or equal to 5,000 ppm wt when analysis is performed by a glow discharge mass spectroscopy (Example 5 does not suggest the presence of any elements other than lithium, cobalt and oxygen in the LiCoO2 composite oxide),
wherein a proportion of fluorine to magnesium in the ‘mixed source’ is higher than or equal to 2 and less than or equal to 3.9 as a molar ratio (“MgF2” of Table 1 Example 5 provides a fluorine to magnesium ratio of 2), and
wherein an atomic ratio of the transition metal (TM) in the composite oxide included in the second mixture to magnesium (MgMix1) included in the first mixture is TM : MgMix1 = 1 : y (0.0005 ≤ y ≤ 0.03) (Table 1 Example 5 teaches Co:Mg = 100:1).

Fujiki does not appear to teach wherein the ‘mixed source’ includes a lithium source, and specifically is “a first mixture [attained] by mixing a lithium source, a fluorine source, and a magnesium source”, as claimed.
In the battery art, Kumar teaches that it is desirable for a LiMO2 type positive electrode material to be made higher in lithium by doping (paragraph [0031]).  Kumar further teaches that LiF may be added to an oxide composition as a dopant in order to provide additional lithium and additional fluorine (paragraphs [0078]). Kumar further teaches that magnesium is a desirable metal for addition and that magnesium and fluorine may be added by use of MgF2 dopant (paragraph [0077]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Fujiki by adding LiF in addition to MgF2 as co-dopants for the benefit of raising lithium concentration and providing all of lithium, magnesium and fluorine through the doping process as taught by Kumar.  

Furthermore, it would have been obvious to provide as the mixed source, a mixture of LiF and MgF2 for the benefit of simplifying the process by combining the doping materials before adding the combined mixed to the LiCoO2, instead of requiring separate steps for doping with LiF and doping with MgF2.  
Alternatively, it is noted that the selection of any order of mixing ingredients is prima facie obvious, absent a showing of criticality associated with the order (MPEP 2144.04 IVC). Thus, even if a sequence of first combining the LiF and MgF2 before adding the mixture to LiCoO2 was not inspired by the prior art, the claimed sequence remains prima facie obvious because there is no evidence that a mixing sequence of first combining the LiF and MgF2, before adding the mixture to the LiCoO2, would produce a substantially different product than adding the three constituents to the mixing container in any other order chosen by the skilled artisan.  As described in MPEP 2141 III, “The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness”. 

Further regarding claims 35 and 37 [rejected below], heating the second mixture performed at higher than or equal to 600° C and lower than or equal to 950 °C and for longer than or equal to 3 hours is obvious over the disclosure of Fujiki. 
Table 1 Example 5 teaches heat treatment of 900 °C for 2 hrs, teaching the required temperature, while Example 2 teaches heating at 4 hrs instead of 2 hrs, thereby teaching within the claimed time range.  To elaborate, Example 2 couples the increased heating time (4 hrs) with a decreased firing temperature (800 °C), indicating that the temperature/time recipe is subject to experimentation.  Paragraph [0076] further teaches controlling firing temperature and time in order to control absorption edge energies.  
Accordingly, the particular temperature/time recipe is taught to be an obvious to optimize result effective variable with the selection of temperatures and times lying within the claimed embodiments (600 to 950 °C for ≥ 3 hrs. as in claim 29 and 35; ≥ 900 °C for ≥ 2 hr. as in claim 30 and 36) being prima facie obvious and within the skill of the artisan at the time of invention.

Further regarding claims 32, 34 and 37, together Fujiki and Kumar teach the first mixture being comprised of two compounds, which are LiF and MgF2, as previously described.  

Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534), Kumar (US 2010/0086854) and Nagayama (US 2004/0142241). 
Regarding claims 35-37, Fujiki and Kumar remain as applied to claims 30, 32 or 34, and teaches a method of manufacturing a positive electrode active material including the use of LiF and MgF2 to provide excess lithium and magnesium to the formed positive electrode active material as previously described, but does not appear to teach wherein a molar ratio of the lithium fluoride (LiF) and the magnesium fluoride (MgF2) is LiF : MgF2 = x : 1 (0.1 ≤ x ≤ 0.5).
However, it has been held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, no criticality is demonstrated to be associated with the claimed LiF to MgF2 molar ratio range in the context of claims 35 and 36, therefore, the claimed range does not impart patentability to the claimed invention.  
Additionally, in the battery art, Nagayama teaches that it is desirable to configure a positive electrode active material to include excess lithium and excess magnesium, for the benefit of inhibiting oxygen deficiency, inhibiting undesired sintering of particles, optimizing/controlling baking temperature, controlling crystallinity or structural stability, and/or maintaining desirable capacity of the active material (paragraphs [0027-0032]).  Nagayama further teaches a desirable ratio of excess Li to Mg being 0.2:1 (e.g. see various embodiment which include Li1.01 and  Mg0.05 at page 4).
It would also have been obvious to a person having ordinary skill in the art at the time of invention to provide the lithium fluoride (LiF) and the magnesium fluoride (MgF2) at a LiF : MgF2 ratio of 0.1:1 to 0.5:1, as claimed, for the benefit of providing a desirable positive electrode active material possessing at least some of the benefits taught by Nagayama to be associated with a Li:Mg ratio of 0.2:1, which lies within the claimed range.  


Claims 38, 39, 46, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534), Kumar (US 2010/0086854) and Kweon (US 2002/0110736). 
Claims 40-45 and 48-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534), Kumar (US 2010/0086854), Nagayama (US 2004/0142241) and Kweon (US 2002/0110736). 
Regarding claims 38-47, the cited art remains as applied to claims 30, 32, 34, 35, 36 or 37.  As previously described, Fujiki in view of Kumar teaches a method of making a positive electrode material comprising a step of mixing lithium fluoride and magnesium fluoride, but does appear to teach wherein the mixing of these constituents is carried out by a wet method using an aprotic solvent such as acetone.  
In the battery art, Kweon teaches that in order to facilitate reaction between lithium sources and metal sources, acetone [an aprotic solvent] is added to the mixture (paragraph [0058]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to perform the step of mixing the lithium source LiF and the magnesium source MgF2 by a wet method using acetone as a solvent, for the benefit of facilitating reaction between the constituents as taught by Kweon.

Regarding claims 48-56, as previously described (e.g. in the rejection of claim 35), Fujiki in view of Kumar teaches a method of making a positive electrode material comprising the steps of: forming a first mixture by mixing a first compound comprising lithium and fluorine (e.g. LiF) and a second compound comprising magnesium and fluorine (e.g. MgF2);  forming a second mixture by mixing a composite oxide containing lithium, a transition metal, and oxygen (e.g. LiCoO2) with the first mixture; and heating the second mixture.

The cited art does not expressly teach the following claimed features describing the produced positive electrode active material:
wherein the positive electrode active material has a property that the positive electrode active material has an O3-type structure in a discharged state and pseudo-spinel crystal structure in a charged state, as in claim 48;
wherein the charged state is a charge depth of greater than or equal to 0.8 and less than or equal to 0.83, and wherein the discharged state is a charge depth of less than or equal to 0.06, as in claim 49; 
wherein an X-ray diffraction pattern of the pseudo-spinel crystal structure has at least a first diffraction peak at 20 of 19.30[Symbol font/0xB1]0.20° and a second diffraction peak at 20 of 45.55[Symbol font/0xB1]0.10°, as analyzed by powder X-ray diffraction with a CuK[Symbol font/0x61]1 ray in the charged state, as in claim 50;
wherein an X-ray diffraction pattern of the pseudo-spinel crystal structure has at least a first diffraction peak at 20 of 19.30[Symbol font/0xB1]0.20° and a second diffraction peak at 20 of 45.55[Symbol font/0xB1]0.10°, as analyzed by powder X-ray diffraction with a CuK[Symbol font/0x61]1 ray when charged with a lithium metal counter electrode at 25 °C until a charging voltage reaches 4.6 V, as in claim 51;
wherein magnesium and fluorine are segregated to a surface portion of the positive electrode active material, as in claim 52; 
wherein a concentration of magnesium in the surface portion is higher than a concentration of magnesium inside the positive electrode active material, as in claim 53;
wherein a concentration of fluorine in the surface portion is higher than a concentration of fluorine inside the positive electrode active material, as in claim 54;
wherein the positive electrode active material has a property that an X-ray diffraction pattern of the positive electrode active material has at least a first diffraction peak at 20 of 19.30[Symbol font/0xB1]0.20° and a second diffraction peak at 20 of 45.55[Symbol font/0xB1]0.10°, as analyzed by powder X-ray diffraction with a CuK[Symbol font/0x61]1 ray in a charged state, as in claim 55; or 
wherein the positive electrode active material has a property that an X-ray diffraction pattern of the positive electrode active material has at least a first diffraction peak at 20 of 19.30[Symbol font/0xB1]0.20° and a second diffraction peak at 20 of 45.55[Symbol font/0xB1]0.10°, as analyzed by powder X-ray diffraction with a CuK[Symbol font/0x61]1 ray when charged with a lithtum metal counter electrode at 25 °C until a charging voltage reaches 4.6 V, as in claim 56.
Each of these additional limitations describe a feature of the product produced by the method, but the claimed invention is drawn to a method of manufacture, not the product produced.  As described in MPEP 2111.04, a “[wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  In this case, the additional limitations bulleted above do not include any additional processing steps but instead express an intended result of the claimed method, i.e. to produce a positive electrode active material having the named properties.  The description of the attained product does not further limit the method of manufacture in any identifiable manner.  Accordingly, the method claims are rejected as obvious because the prior art teaches or suggests the positively recited method steps.  

It is noted that the cited art is shown to teach or suggest a positive electrode active material made by process steps which are the same or substantially the same as those claimed.  As described, Fujiki in view of Kumar suggests the method steps positively recited in claims 48-56, while Nagayama and Kweon further teach additional process steps useable with the invention (and claimed in other claims), but not positively claimed in claims 48-56.
Thus, either i) the product produced by the method of the cited art as applied is expected to be the same or substantially the same as that of applicant’s invention and would yield the same or substantially the same properties if measured as described in the claims, or ii) the claim as worded omits essential process elements critical to attainment of the recited properties.
As described in MPEP 2112 III, “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection... This same rationale should also apply to product, apparatus and process claims...”  In this case, as described, the prior art teaches the same or substantially the same method of manufacture, and there is no evidence of record tending to show that any differences between method of manufacture of the prior art and that of applicant’s invention, as claimed, would result in substantially different product lacking the claimed compositional properties.  Accordingly, even if the claimed properties were given patentable weight, the claims are unpatentable because there is no evidence of record tending to show that the product produced by the prior art method is substantially different (differing in terms of the bulleted features listed above) from that produced by the claimed method.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723